Citation Nr: 0617344	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-34 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to June 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for PTSD.  The RO provided a notice 
of the decision in May 2004, and the veteran timely filed a 
Notice of Disagreement (NOD) that same month.  In July 2004, 
the RO issued a Statement of the Case (SOC), and thereafter, 
in September 2004, the veteran timely filed a substantive 
appeal.  The RO produced Supplemental Statements of the Case 
(SSOC) in December 2004 and October 2005.  


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	The veteran did not engage in combat with the enemy.

3.	There is medical evidence of a current PTSD diagnosis, but 
the veteran's claimed in-service stressors have not been 
corroborated by service records or other credible 
supporting evidence.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 4.125 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim.  In the instant case, the Board finds that the RO 
fulfilled its VCAA duties to the veteran.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2004 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
his claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim(s).  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).   

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Id., at 484, 486.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
The appellant must also be notified that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

The January 2004 letter from the RO satisfies these mandates.  
This letter informed the veteran about the type of evidence 
needed to support his service connection claim for PTSD, 
namely, proof of: (1) an injury or disease that began in or 
was made worse by military service or an in-service event 
that caused an injury or disease; (2) a current physical or 
mental disability; and (3) a relationship between the current 
disability and an injury, disease or event in service.  It 
directed the veteran to answer a PTSD questionnaire, which 
requested that the veteran provide information about: (a) 
what had happened to him to cause his stress; (b) when, 
according to month, day and year, the stressful event 
occurred; (c) specifically where the stressful event 
occurred; and (d) to what unit the veteran was assigned 
during the stressful event.  The form further asked the 
veteran to provide the full name and rank of persons who also 
had direct involvement in the incident, as well as identify 
other sources of information, such as medical treatment or 
statements from individuals to whom the veteran had spoken 
about his stressful event.  This questionnaire also 
encouraged the veteran to offer any other information that he 
felt VA should know or that would substantiate his claim, and 
suggested that he provide the complete names and addresses of 
law enforcement authorities if the stressful incident had 
been reported to them.  Finally, the January 2004 letter 
listed numerous PTSD symptoms and instructed the veteran to 
advise VA if he suffered from any of the conditions.  The RO 
letter also expressly asked the veteran to provide specific 
details of the combat-related incident(s) that resulted in 
PTSD, including reports, findings and diagnoses from private 
physicians, if any, who had treated him for this disability 
since discharge, and VA records evidencing treatment dates 
for PTSD.  
The January 2004 letter clearly disclosed VA's duty to obtain 
certain evidence, such as service medical records, VA and 
military hospital records, and records from other Federal 
agencies that would support his claim, as well as its 
obligation to make reasonable efforts to attain any private 
records, so long as the veteran provided enough information 
to enable their attainment.  It also apprised the veteran 
that he carried the ultimate responsibility of ensuring that 
VA obtained private records not in the possession of the 
Federal government.  This correspondence notified the veteran 
of VA's duty to assist him by providing a medical examination 
or soliciting a medical opinion if necessary for the RO 
decision on his claim.  The Board finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that the veteran received notice of the 
evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).   

With respect to the Dingess requirements, the January 2004 RO 
letter provided the veteran with notice of what type of 
information and evidence was needed to substantiate his claim 
but failed to inform him about the type of evidence necessary 
to establish a disability rating or the effective date for 
the claimed disability.  Despite the inadequate notice 
provided to the veteran on these elements, however, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  This is because the RO issued a 
March 2006 letter containing Dingess notice with respect to 
disability ratings and effective dates, which cured the 
defect in the January 2004 letter.  Additionally, the Board's 
determination that a preponderance of the evidence weighs 
against the veteran's claim renders moot the issue of a 
proper disability rating and effective date.   

The Board also notes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA provided such notice to the veteran prior to the May 2004 
RO decision that is the subject of this appeal in its January 
2004 letter.  Thus, the Board finds that the veteran received 
VCAA notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

As noted above, the RO, in its January 2004 letter, informed 
the veteran about VA's duty to help retrieve relevant 
records.  Additionally, the RO notified the veteran that VA 
would schedule a medical examination for him or obtain a 
medical opinion in connection with his claim should the RO 
deem it necessary to decide the claim.  

The Board notes that the veteran did not receive a VA 
examination or medical opinion for the purposes of assessing 
his PTSD claim.  Such an examination or opinion, however, is 
not necessary where, as here, service personnel records do 
not conclusively show combat service and the alleged in-
service stressors have not been verified, as explicated 
below.  With no such verified stressor, no additional 
development is required, to include a medical examination 
and/or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

Based on the foregoing, the Board finds that the RO fulfilled 
its VCAA duties to notify and to assist the veteran.  Thus, 
no additional assistance or notification was required.  The 
veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.




II. Law and Regulations

a. Service Connection for PTSD
A veteran can receive service connection for a disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Additionally, service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).  

In order for a veteran to establish service connection for 
PTSD he must offer proof of: (1) a current medical diagnosis 
of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that a claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current PTSD symptoms and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); accord Sizemore v. Principi, 18 Vet. 
App. 264, 269 (2004); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  38 C.F.R. § 4.125(a), which governs diagnosis of 
mental disorders, requires a diagnosis to conform to 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) or to be supported by the findings on the examination 
report, and if it does not, the report must be returned to 
the examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a).  Where a current diagnosis of PTSD exists, the 
sufficiency of the claimed in-service stressor is presumed, 
however, credible evidence that the claimed in-service 
stressor actually occurred is also required.   Sizemore, 
supra.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); 
accord Sizemore, 18 Vet. App. at 270.  Participation in 
combat, a determination that is to be made on a case-by-case 
basis, requires that a veteran personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99; accord Sizemore, supra, at 272. 

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is  unrelated to combat, then the 
veteran's testimony alone does not suffice to establish the 
occurrence of the alleged stressor; instead, the veteran must 
corroborate his testimony by credible supporting evidence.  
See Sizemore, 18 Vet. App. at 270; Cohen, 10 Vet. App. at 
142; Moreau v. Brown, 9 Vet. App. 389, 396 (1996); Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).  Because the question 
of whether the veteran was exposed to a stressor in service 
is a factual one, VA adjudicators are not bound to accept 
uncorroborated accounts of stressors or medical opinions 
based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991), aff'd on reconsideration, 1 Vet. App. 406 
(1991); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); 
accord Swann v. Brown, 5 Vet. App. 229, 233 (1993) (noting 
that the Board is not bound to accept a veteran's 
uncorroborated account of his active service experiences or 
medical opinions based on those accounts).  Corroboration of 
every detail of a claimed stressor, including personal 
participation, is not required, and independent evidence that 
the incident occurred is sufficient.  Pentecost v. Principi, 
16 Vet. App. 124, 128 (2002); see also Suozzi v. Brown, 10. 
Vet. App. 307, 310-311 (1997).  In addition, any service 
department records must support, not contradict, the 
veteran's testimony regarding the non-combat stressor.  
Doran, 6 Vet. App. at 289.

b. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim for benefits will be denied only if a preponderance of 
the evidence is against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519-20 (1996).      




III. Analysis
The Board finds that a preponderance of the evidence is 
against the veteran's claim for service connection for PTSD, 
as the record does not demonstrate that the veteran engaged 
in combat with the enemy, and does not contain credible 
supporting evidence of the claimed in-service stressor.

a. Service Record
The veteran's service records are negative of any evidence 
establishing that he was diagnosed with or exhibited signs of 
PTSD, engaged in combat with the enemy, or corroborate that 
he experienced a specific in-service stressor.  

The March 1964 Report of Medical Examination for Enlistment 
reveals a normal clinical evaluation.  Additionally, in the 
accompanying Report of Medical History, the veteran indicated 
that he was in good health and had never experienced 
nightmares, depression, excessive worry, nervous trouble of 
any sort, or any mental health problems requiring 
hospitalization.

The veteran's Chronological Record of Medical Care and Sick 
Call Treatment Records likewise do not contain any indication 
of mental disease or symptoms thereof, and his June 1968 
Report of Medical Examination for Release from Active Duty 
also discloses a normal clinical evaluation without any 
indication of a mental disorder.    

The September 1970 DD 214 Form discloses that the veteran 
served as a wireman in the Marine Corps, and that he received 
the Rifle Marksman Badge, a Good Conduct Medal, the National 
Defense Service Medal, the Vietnam Service Medal, and a 
Vietnam Campaign Medal.  Additionally, the veteran's Record 
of Service and his "Combat History-Expeditions-Awards" 
Record contain dates and details of his participation in 
operations, the organizations for which he worked, and also 
describe his service medals.    

b. Post Service Record
The post-service record reveals a recent PTSD diagnosis, 
which conformed to the provisions of 38 C.F.R. § 4.125(a).  
However, the record does not demonstrate that the veteran 
engaged in combat with the enemy, and it further contains no 
credible, supporting evidence pointing to a specific in-
service stressor that caused the veteran's PTSD. 

1995 VA Medical Records
VA medical records dated June and August 1995 do not reveal 
diagnoses of PTSD or other mental disorder.  However, both of 
these records note the veteran's history of substance abuse 
and drug addiction.  The August 1995 report indicates that 
the veteran was mentally stable at that time.

2003 VA Medical Records
In September 2003, the veteran presented at a VA Medical 
Clinic "to get a PTSD workup."  In the VA medical report, 
the examining physician noted the veteran's complaints that 
he disliked crowds and loud noises as well as his account 
that he worked in communications fixing lines and operating 
the radio in the field in Vietnam.  The veteran indicated 
that he could not remember where he was stationed in country 
and cited no specific trauma that was out of the ordinary.  
The doctor also observed that, "[w]ith prompting [the 
veteran] endorsed additional symptoms including startle 
response, sitting with back to the wall, becoming tearful in 
discussing Nam, etc.," and that the veteran appeared highly 
suggestible.  This examiner noted the veteran's denial that 
he was trying to obtain disability, and he recorded no other 
psychological history or disorder.  

Using the DSM-IV criteria to assess the existence of PTSD, 
the VA doctor ruled out such a diagnosis, stating that the 
veteran "does not meet the criteria for this clinician and 
is highly suggestible . . . . Secondary gain cannot be ruled 
out."  The doctor further determined that the veteran had 
drug dependence and substance abuse problems.  
Notwithstanding these findings, the physician elected to 
refer the veteran to a team of mental health examiners for 
further evaluation.    

2004 VA Medical Records
In July 2004 the veteran underwent a PTSD evaluation to 
determine whether "the psychological impact of his combat-
related traumatic experiences warrants a diagnosis of PTSD."  
The examiner noted from the veteran's account that he spent 
17 months in Vietnam in the I Corps area of operations on the 
eastern shore in an area known as Chu Lai.  The examiner 
described the veteran's in-service "combat traumas," as 
recounted by the veteran, in the following manner: "being 
stationed close to enemy lines; receiving incoming small 
arms, artillery, and mortar fire from the enemy; encountering 
mines and booby traps while repairing communication lines; 
receiving sniper fire; being engaged by organized military 
and guerilla-type forces; and seeing dead bodies."  More 
specifically, the examiner noted that the veteran had 
"recalled experiences involving walking by several dead 
bodies, including dead Vietnamese and dead Marines.  In 
addition, his command post was attacked at night several 
times by small arms, mortar, and artillery fire with mortar 
rounds landing inside his perimeter.  While transporting 
155mm artillery rounds into the mountains, his vehicle 
received sniper fire while he was inside.  Finally, he 
encountered booby traps on communication lines outside of his 
perimeter when he was on missions to repair those lines."  
The examiner also recorded the veteran's description of an 
incident "on which he was originally tasked to be, but 
stayed behind, where his replacement was blown up by a booby-
trapped communication line he was attempting to repair."

As transcribed in this report, the symptoms that the veteran 
associated with the above experiences included: flashbacks; 
nightmares; psychological arousal in response to triggers of 
interpersonal altercations and seeing helicopters; avoidance 
of crowds, activities, people, thoughts, feelings and 
conversations associated with the trauma; difficulty feeling 
or displaying emotions of love and difficulty accepting it 
from others; difficulty recalling important aspects of the 
trauma; feelings of detachment and estrangement; sleep 
disturbances; irritability; strong startle response; and 
hypervigilance.

The examiner further conveyed that the veteran had minor 
difficulty in remembering dates of his military service, both 
before and after his Vietnam service, but that "when 
discussing traumatic events from Vietnam, [the veteran] was 
moderately vague and had difficulty providing significant 
details."  He also noted that the veteran became very 
agitated to the point of tears when recalling aspects of 
traumatic events, and discussed how the veteran demonstrated 
severe depression and emotional distress.  Using the DSM-IV 
guidelines, the examiner diagnosed the veteran with chronic 
PTSD and moderate major depressive disorder, and noted 
exposure to several combat traumas.

Current PTSD Diagnosis
The Board accepts the July 2004 VA PTSD evaluation, which 
resulted in a current diagnosis of this disorder in 
accordance with the diagnostic provisions mandated by 
38 C.F.R. § 4.125(a).  While the Board notes the 
determination made by a VA doctor in September 2003 that the 
veteran did not suffer from this disability, the more recent 
and extremely detailed July 2004 report carries the most 
probative weight.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) ("The probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician 
reaches").

In-Service Stressor
Despite a positive current PTSD diagnosis, however, the Board 
finds that the evidence preponderates against the veteran's 
claim, as the relevant evidence of record does not 
demonstrate that the veteran participated in combat with the 
enemy and further does not contain sufficiently detailed 
supporting proof of the claimed in-service stressor.

The Board comments that the service records do not reflect 
any combat service by the veteran while he served on active 
duty.  None of the medals that the veteran received, to 
include the Rifle Marksman Badge, Good Conduct Medal, 
National Defense Service Medal, Vietnam Service Medal, and 
Vietnam Campaign Medal, denotes combat service.  See 71 Fed. 
Reg. 17276-17334 (Apr. 6, 2006) (describing criteria for 
award of decorations, medals, ribbons and similar devices).  
Moreover, the veteran's in-service specialty as a wireman 
does not determinedly prove that he engaged in combat with 
the enemy, nor does his record of general "participation in 
operations against the communist insurgent . . . forces in 
the Republic of Viet Nam," as described in the "Combat 
History-Expeditions-Awards" Record.    

The Board recognizes that the July 2004 VA examiner 
characterized the veteran's Vietnam service as involving 
combat.  However, such a transcription of the veteran's 
purported service history does not prove that he actually 
engaged in combat with the enemy, especially when the service 
records fail to corroborate such an account.  See e.g., 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (asserting that 
"a bare transcription of a lay history is not transformed 
into 'competent medical evidence' merely because the 
transcriber happens to be a medical professional").  As the 
service records do not reflect combat service, the Board 
affords no probative weight to the July 2004 examiner's 
characterization of the veteran's service. 

Because the veteran has not demonstrated that he engaged in 
combat with the enemy, his own attestations alone cannot 
support a finding of an in-service stressor.  Sizemore, 18 
Vet. App. at 270.  In order to succeed on this element of his 
PTSD claim, therefore, the veteran must offer evidence that 
verifies his declarations of an in-service stressor.  The RO 
explicitly informed the veteran in its January 2004 letter 
about the necessity of providing a detailed description of 
the stressor, including the exact, complete unit designation, 
dates of the incident, the location of the incident, and full 
names of other units or persons involved, and expressly 
reminded the veteran of the importance of such evidence in 
its May 2004 decision, July 2004 SOC, and October 2005 SSOC.  
The record, however, contains no such supporting evidence and 
no corroborating official records, buddy statements or other 
proof of the alleged stressor.  Moreover, the veteran's 
account of the claimed stressors, as recorded in the July 
2004 VA examination report, is too vague and unspecific to 
verify.  The VA examiner himself observed that the veteran 
was "moderately vague and had difficulty providing 
significant details" about the purported in-service traumas.  
Because generally anecdotal incidents such as the events 
alleged by the veteran cannot be researched effectively, the 
Board has no method of confirming that they in fact occurred.  
See 38 C.F.R. § 3.159 (c)(2)(i) (2005).  The Board further 
acknowledges that the RO's October 2005 SSOC references an 
additional report dated September 3, 2005 that "noted [the 
veteran's] claimed stressors," however, upon examination of 
the file, no such report could be found.  The preponderance 
of the evidence thus weighs against the veteran's claim for 
service-connected PTSD.

IV. Conclusion 
For the reasons set forth above, the Board denies the 
veteran's claim.  As the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine does 
not apply to the instant case.  Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert, 
1 Vet. App. at 56.  


ORDER

Service connection for PTSD is denied.




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


